DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Medicine supply part for supplying solid medicines (claim 1)
Container taking means for taking the container from the container stocking portion (claim 1)
Medicine filling part for filling the medicine container (claim 1)
Container checking means for checking a type of the medicine container (claim 1)
Posture keeping means for keeping a constant posture of the medicine container (claim 1)
Outer periphery holding member for holding (claim 4)
Paper supply means for supplying label paper (claim 12)
Label stripping means (claim 12)
Pressing member for pressing one side of the label sheet (claim 12)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 4 is objected to because of the following informalities:  In claim 4 line 2 it reads, “au outer periphery”.  This is deemed to be a typographical error and should be “an outer periphery”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a medicine supply part” and “a medicine filling part”.  These limitations have been interpreted in view of 35 USC 112f as noted above.  However, upon review of the specification, the medicine supply part is deemed to comprise elements 205, 310 and 400 as those elements best read on the limitations provided.  However, these elements also would appear to be the only elements suitable for the “medicine filling part”.  Because the claim limitations have been interpreted under 35 USC 112f and the description regarding them is unclear as to what exactly is being claimed this results in the claim lacking written description support.  For the purposes of examination, the “medicine supply part” and the “medicine filling part” are deemed to be effectively referring to the same elements.
Regarding claims 2-16, each of these claims contain the same subject matter as their respective parent claims and are therefore rejected as lacking written description for the same reasons.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the medicine checking means" in line 8 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination this is being interpreted as a typographical error and is being read as, “the container checking means”.

Claim 1 recites “a medicine supply part” and “a medicine filling part”.  These limitations have been interpreted in view of 35 USC 112f as noted above.  However, upon review of the specification, the medicine supply part is deemed to comprise elements 205, 310 and 400 as those elements best read on the limitations provided.  However, these elements also would appear to be the only elements suitable for the “medicine filling part”.  This lack of clarity in terms of the scope of the claims renders the claim rejected on the grounds of indefiniteness.  For the purposes of examination, the “medicine supply part” and the “medicine filling part” are deemed to be effectively referring to the same elements.

Regarding claims 2-16, each of these claims contain the same subject matter as their respective parent claims and are therefore rejected as being indefinite for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama et al. (PG Pub 2009/0235614 A1) hereinafter referred to a Yuyama ‘614 in view of Yuyama et al. (US Patent 6,119,737) hereinafter referred to as Yuyama ‘737.
Regarding claim 1, Yuyama ‘614 discloses a medicine dispensing device (fig. 1) for dispensing a medicine container (9) in which medicines are filled, the medicine dispensing device having a container stocking portion (1, 8) for stocking a plurality of medicine containers (paragraph 16), a medicine supplying part (3, 11, 12; alt 3, 10, 11, 12) for supplying solid medicines (paragraph 18 – “tablets”), container taking means (5, 34) for taking the container from the container stocking portion (paragraphs 31-34) and a medicine filling part (10, 19) for filling the medicine container with the solid medicines supplied from the medicine supplying part (paragraphs 19, 29, 56), the medicine dispensing device comprising: 
100) for checking a type of the medicine container and a measuring member (102, 103) which can approach to and move away from the medicine container, and
wherein the container checking means can check the type of the medicine container by holding the medicine container and allowing the measuring member to approach to the medicine container from a remote position and make contact with the medicine container (paragraphs 48, 52-53, 60-61).

Yuyama ‘614 discloses a medicine checking means, but fails to disclose a posture keeping means for keeping a constant posture of the medicine container.
However, Yuyama ‘737 teaches wherein the medicine checking means (78, 81, 82, 83) has posture keeping means (78, 82) for keeping a constant posture of the medicine container and a measuring member which can approach to and move away from the medicine container (figs. 13A-C), and wherein the container checking means can check the type of the medicine container by holding the medicine container with keeping the constant posture by using the posture keeping means.
Given the teachings of Yuyama ‘737, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate the posture keeping means with the invention of Yuyama ‘614.  Doing so would help to hold the container still for a more accurate measurement.

Regarding claim 2, Yuyama ‘614 discloses wherein the measuring member (102, 103) is a height measuring member (paragraphs 53, 57-58 – “lengthwise dimension”) and the height measuring member is approached to the medicine container from the remote position so that the height measuring member makes contact with one end of the medicine container.

Regarding claim 3, Yuyama ‘614 as modified by Yuyama ‘737 above discloses wherein the height measuring member (Yuyama ‘614 – 102, 103) has a protruding portion (Yuyama ‘614 - 102) protruding toward the side of the medicine container, and wherein the height measuring member can check difference between an opening side and a bottom side (Yuyama ‘614 - paragraphs 53, 57-58 – “lengthwise dimension”) of the medicine container depending on whether or not the protruding portion makes contact with the medicine container by holding the medicine container with keeping the constant posture by using the posture keeping means (Yuyama ‘737 - 78, 82) and allowing the height measuring member to approach to the medicine container from the remote position and make contact with the medicine container (Yuyama ‘614 - paragraphs 53, 57-58).

Regarding claim 5, Yuyama ‘614 discloses wherein the medicine dispensing device can check a height of the medicine container (Yuyama ‘614 - paragraphs 53, 57-58 – “lengthwise dimension”), but fails to disclose a plurality of detection sensors respectively arranged at positions apart from the side of one end of the medicine container toward a height direction of the medicine container, wherein the medicine dispensing device can check a height of the medicine container from detecting status of the detection sensors.
81) respectively arranged at positions apart from the side of one end of the medicine container toward a height direction of the medicine container, wherein the medicine dispensing device can check a height of the medicine container from detecting status of the detection sensors (col. 10 lines 45-51).
Given the teachings of Yuyama ‘737 it would have been obvious to one of ordinary skill in the art at the time the invention was made to further incorporate the height detecting sensors of Yuyama ‘737 with the invention of Yuyama ‘614.  Doing so would provide the controller with additional information regarding the height and accurate position of the container to ensure the filling directions were being properly followed.

Regarding claim 14, Yuyama ‘614 discloses wherein the container stocking portion has a container storing box (8) including a storing space (fig. 3) for storing the container and a lifting device (8a; fig. 10) for taking the container from the container storing box, wherein the lifting device has an endless member (fig. 10 – 8A is a vertical conveyor assembly), wherein the endless member has an engaging portion (flat plank of 8A on which the container rests) engaged with the container, wherein the lifting device has a loading port portion (bottom portion of 8 seen in fig. 3) arranged in the vicinity of a bottom portion of the container storing box and an unloading port portion (portion near 34A seen in fig. 10) provided on the upper side, wherein one surface of the endless member runs from the loading port portion toward the unloading port portion, wherein the loading port portion of the lifting device is located on the lateral side 34A) for changing a moving direction of the container to introduce the container to the loading port portion is provided in the vicinity of the end of the feeding direction of the container in the storing space.
Regarding the limitation of wherein feeding means which can move the container in the storing space in one direction is provided on an inside bottom portion of the storing space, the Office takes official notice that is would be accomplished by having an angled floor for the container storing box (8) of Yuyama ‘614.  Such a feature was noxiously well-known in the art as it provides the benefit of allowing for gravity to funnel products to be distributed towards an opening or conveyor system to be moved to another section of a packaging device.


Claims 6, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama ‘614 (PG Pub 2009/0235614 A1) in view of Yuyama ‘737 (US Patent 6,119,737) in view of Yuyama et al. (US Patent 5,946,883) hereinafter referred to as Yuyama ‘883.
Regarding claim 6, Yuyama ‘614 discloses an installation base (39), but fails to disclose position correcting means.
However, Yuyama teaches an installation base (44-1) on which the medicine container taken by the container taking means (2) and position correcting means (16, 38, 41; col. 6 lines 17-24) for correcting a position of the medicine container placed on 41) constituted of a plurality of holding pieces (fig. 6), wherein each of the plurality of holding pieces has a concave portion which can make contact with an outer peripheral portion of the medicine container (#12; fig. 6), wherein a central portion of an area surrounded by each of the concave portions substantially coincides with a central portion of the medicine container arranged at a normal set position in a state that the holding pieces move or change their postures and each of the holding pieces moves to an approaching and moving away direction and thereby the holding pieces approach to each other (col. 5 lines 48-65), wherein the holding pieces of the position correcting means move in the approaching direction after the medicine container has been placed on the installation base and thereby the concave portions make contact with the outer peripheral portion of the medicine container to shift the position of the medicine container for correcting the position of the medicine container to the normal position, and wherein after the position of the medicine container has been corrected, the holding pieces move away from the outer peripheral portion of the medicine container and leave from the outer peripheral portion of the medicine container (col. 6 lines 1-9).
Given the teachings of Yuyama ‘883 it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the position correcting means of Yuyama ‘883 with the invention of Yuyama ‘614.  Doing so would ensure the correct orientation of the containers during the filling process.

Regarding claim 10, Yuyama ‘614 fails to disclose a labeling device.
7) for attaching a label on which predetermined matters are written to the medicine container, wherein the labeling device has a label printing part (104) and base paper supplying means (102, 103, 106, 107) for supplying label paper (102) to the label printing part, wherein each piece of the label paper is stripped off from a paper roll (103) constituted of a longitudinal release sheet to which a number of pieces of label paper adhere (col. 8 lines 1-9), wherein the base paper supplying means has a delivering side attachment shaft to which a paper roll in a state of having the label paper is attached and a rolling side attachment shaft  for rolling the release sheet after the label paper has been stripped off (figs. 17-18).
Given the teachings of Yuyama ‘883 it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the labeling device of Yuyama ‘883 with the invention of Yuyama ‘614.  Doing so would allow a user to easily see information related to the contents of the containers as is frequently needed.
Regarding the limitation of wherein a core which can change a diameter of at least one of the delivering side attachment shaft and the rolling side attachment shaft can be attached to the at least one of the delivering side attachment shaft and the rolling side attachment shaft, it had been held that the provision of adjustability, in this case of the diameter of a shaft, where needed involves only routine skill in the art (MPEP 2144.04 V D).  In the instant case, making the shafts adjustable would allow for labels of different lengths which are often needed to accommodate more information or properly scale to the size of the container.  Given that the prior art is concerned with different size containers this is deemed to be an obvious modification.

Regarding claim 11, Yuyama ‘614 fails to disclose a labeling device.
However, Yuyama ‘883 teaches a labeling device (7) for attaching a label on which predetermined matters are written to the medicine container, wherein the labeling device has a label printing part (104) and base paper supplying means (102, 103, 106, 107) for supplying label paper (102) to the label printing part, wherein each piece of the label paper is stripped off from a paper roll (103) constituted of a longitudinal release sheet to which a number of pieces of label paper adhere, wherein the base paper supplying means has a delivering side attachment shaft to which a paper roll in a state of having the label paper is attached and a rolling side attachment shaft for rolling the release sheet after the label paper has been stripped off (col. 8 lines 1-38; figs. 17-19), and wherein the delivering side attachment shaft is rotated within a predetermined range of force by driving force (The arrangement is motor driven and is therefore driven with a force predetermined to some extent by the power of the motor).
Given the teachings of Yuyama ‘883 it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the labeling device of Yuyama ‘883 with the invention of Yuyama ‘614.  Doing so would allow a user to easily see information related to the contents of the containers as is frequently needed.

Regarding claim 12, Yuyama ‘614 fails to disclose a labeling device.
However, Yuyama ‘883 teaches a labeling device (7) for attaching a label on which predetermined matters are written to the medicine container, wherein the labeling device has a label printing part (104), base paper supplying means (102, 103, 106, 107) for supplying label paper (102) to the label printing part and label stripping means (105), col. 8 lines 1-38; figs. 17-19), and wherein a pressing member (114) for pressing one side of the label sheet facing an outer side of the paper roll to warp the label sheet toward a direction opposite to a curl direction of the paper roll is provided at an upper stream position than the label stripping means in the label supplying path.
Given the teachings of Yuyama ‘883 it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the labeling device of Yuyama ‘883 with the invention of Yuyama ‘614.  Doing so would allow a user to easily see information related to the contents of the containers as is frequently needed.


Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama ‘614 (PG Pub 2009/0235614 A1) in view of Yuyama ‘737 (US Patent 6,119,737) in view of Yuyama et al. (PG Pub 2007/0169838 A1) hereinafter referred to as Yuyama ‘838.
Regarding claim 7, Yuyama ‘614 fails to disclose a photographing camera for photographing an inside of the medicine container.
However Yuyama ‘838 teaches a container inside photographing camera (402) for photographing an inside of the medicine container in a state that the medicines are filled in the medicine container (paragraphs 154-162), wherein the medicine dispensing paragraph 154 – “support member 401 is movable horizontally in the anteroposterior direction and the left-right direction and also liftable vertically with respect to the main body 10, by a driving motor, not shown, which is driven and controlled by the device controller 802”; figs. 37-38; paragraph 156 – auto-focus).
Given the teachings of Yuyama ‘838 it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate a inside photographing camera for photographing an inside of the medicine container in a filled state.  Doing so would provide the user with the ability to audit the filling of the containers and verify contents without needing to remove a cap.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama ‘614 (PG Pub 2009/0235614 A1) in view of Yuyama ‘737 (US Patent 6,119,737) in view of Yuyama ‘883 (US Patent 5,946,883) in view of Lingenhoff (DE 10009562 A1).
Regarding claim 8, Yuyama ‘614 fails to disclose a sealing device.
However, Yuyama ‘883 wherein the medicine container (12) has an opening portion (figs. 27A-C), wherein the medicine dispensing device further comprises a sealing device (8’) for covering the opening portion with a sheet (123).
Given the teachings of Yuyama ‘883, it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the sealing device of Yayama ‘883 with the invention of Yayama ‘614 to better preserve the medicines within the containers for storage.

Yuyama ‘614 as modified above fails to disclose a sealing checking means, and wherein the sealing checking means has a temporary pressing member for pressing the opening portion of the medicine container after sealing and determines whether or not the sealing is performed based on behavior of the temporary pressing member.
However, Lingenhoff teaches a sealing checking means (13, 20; paragraphs 0017-0018), and wherein the sealing checking means has a temporary pressing member for pressing the opening portion of the medicine container after sealing and determines whether or not the sealing is performed based on behavior of the temporary pressing member.
Given the teachings of Lingenhoff it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the checking means of Lingenhoff with the invention of Yuyama ‘614 as modified above.  Doing so would ensure that a proper seal was achieved and that the contents of the container would be less likely to spoil.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama ‘614 (PG Pub 2009/0235614 A1) in view of Yuyama ‘737 (US Patent 6,119,737) in view of Higashizaki et al. (US Patent 6,519,913 B2) hereinafter referred to as Higashizaki.
Regarding claim 13, Yuyama ‘614 discloses wherein the medicine container has a main body portion (9) and a cover (fig. 9 – paragraph 30 – “cap”), but fails to discloses wherein a screw is provided on the cover of the main body, wherein the 
However, Higashizaki teaches wherein the medicine container (2, 4) has a main body portion (2) and a cover (4), wherein a screw (fig. 4; 4N) is provided on the cover of the main body, wherein the medicine dispensing device further comprises a cover attaching device (1; fig. 1) for attaching the cover to the medicine container (col. 3 lines 42-53) to rotate in a desired manner.
Given the teachings of Higashizaki, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the capper of Yuyama ‘614 with the screw cover attaching device of Higashizaki.  Doing so would ensure the cap was securely tightened.
Regarding the limitation of wherein the cover attaching device once rotates the cover in an opening direction after pressing the cover onto an opening portion of the main body portion of the medicine container and then rotates the cover in a fastening direction, the Office takes official notice that it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the combination of Yuyama ‘614 as modified by Higashizaki rotate the cap in the claimed way.  Higashizaki is concerned about having the rotation controlled by the commands of a controller to properly attach a threaded cap.  It was notoriously well-known in the art of threaded caps that a way to prevent threads from being jammed during fastening is to first rotate .

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama ‘614 (PG Pub 2009/0235614 A1) in view of Yuyama ‘737 (US Patent 6,119,737) in view of Yuyama et al. (PG Pub 2013/0284755 A1) hereinafter referred to as Yuyama ‘755.
Regarding claim 15, Yuyama ‘614 discloses a medicine cassette and storage means (fig. 6), wherein the medicine cassette is arranged at the medicine supplying part, wherein the medicine cassette has a solid agent containing portion (14) for containing the solid medicines, a discharge port (19) for discharging the solid medicines from the solid agent containing portion and a rotating body (13) and is configured to rotate the rotating body to move the solid medicines to the discharging port, but fails to disclose wherein further comprising a medicine cassette and storage means in which information on a length of the medicine is stored, and wherein a rotational speed of the rotating body is decided based on the length of the medicine stored in the storage means.
However, Yuyama ‘755 teaches a medicine cassette and storage means in which information on a length of the medicine is stored (paragraphs 181-182), and wherein a rotational speed of the rotating body is decided based on the length of the medicine stored in the storage means (paragraphs 181-182).


Regarding claim 16, Yuyama ‘614 discloses wherein the medicine supplying part contains a medicine cassette (12) wherein the medicine cassette has a solid agent containing portion for containing the solid medicines and is configured to discharge the solid medicines in the solid agent containing portion one by one (paragraph 19) but fails to disclose a medicine counting means.
However, Yuyama ‘755 teaches a medicine cassette (fig. 1) and a medicine counting means (83), wherein the medicine counting means is configured to count the number of the solid medicines discharged from the medicine cassette and has a plurality of light emitting members (71C, 71D) arranged so as to be separated from each other by a predetermined distance and a plurality of light receiving members (72A, 72B), and wherein the plurality of light emitting members are grouped into a plurality of emitting member groups and light emitting amounts of the plurality of light emitting members are controlled for each emitting member group (figs. 169-170).
Given the teachings of Yuyama ‘755, it would have been obvious to one of ordinary skill at the time of effective filing to incorporate the medicine counting means of Yuyama ‘755 with the invention of Yuyama ‘614.  Doing so would help a user better keep track of the total number and type of medicines available.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  Other art cited relates generally to the field of packaging medicines from a bulk supply.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW M TECCO/           Primary Examiner, Art Unit 3731